Citation Nr: 0303086	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1971 to January 1973.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in September 2002, and a 
substantive appeal was received in October 2002. 


FINDINGS OF FACT

1.	Entitlement to service connection for a psychiatric 
disorder was denied by rating decision in June 1976; a 
notice of disagreement was not received to initiate an 
appeal from that determination.

2.	Evidence received since the June 1976 bears directly and 
substantially on the matter at hand and must be considered 
in order to fairly adjudicate the claim.

3.	The veteran's current psychiatric disability was not 
manifested in service or for many years after separation 
from service, nor is it otherwise related to such service.


CONCLUSIONS OF LAW

1.	The June 1976 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.	Evidence received since the June 1976 rating decision is 
new and material and the veteran's claim of entitlement 
to service connection for a psychiatric disorder has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

3.	The veteran's current psychiatric disorder was not 
manifested in service or for many years after service, 
nor is it otherwise related to such service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A September 2001 RO letter and the 
September 2002 Statement of the Case informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised him of the types of 
evidence VA would assist him in obtaining as well as his 
responsibilities in connection with identifying and obtaining 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and private medical records.  The Board acknowledges 
that a VA examination and opinion have not been obtained.  
However, the record does include medical evidence of the 
veteran's condition during service and a report of medical 
examination at the time of separation from active duty 
service.  The Board notes that the service medical records do 
reference a personality disorder.  However, personality 
disorders are not compensable under VA regulation.  See 
38 C.F.R. § 4.127.  In addition, there is no supporting 
medical evidence of depression and anxiety for many years 
after service, and the medical records dated in the 1990's 
regarding this current disability do not otherwise suggest a 
link to service.  Under such circumstances any medical 
etiology opinion would be purely speculative.  The current 
medical evidence is sufficient to decide the claim and action 
to obtain a VA examination and etiology opinion is therefore 
not necessary.  38 C.F.R. § 3.159(c)(4).  Moreover, the Board 
notes that by correspondence in October 2001, the veteran 
identified pertinent medical records from a private medical 
center.  The RO contacted the medical center in December 2001 
to obtain these records and was informed that the center had 
no records for the veteran.  No additional pertinent evidence 
has been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

New and Material Evidence

In June 1976, the veteran submitted a claim for service 
connection for a psychiatric disorder, characterized by him 
as "psychoneurosis."  The RO denied the claim in a June 
1976 rating decision for failure to report to the 
examination.  The RO sent notice of the decision to the 
veteran at his last address of record.  However, a notice of 
disagreement was not received to initiate an appeal from that 
determination.  Therefore, the June 1976 rating decision 
became final.  38 U.S.C.A. § 7105(c).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a)

The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were recently amended.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

At this point, the Board notes that in its January 2002 
rating decision, the RO did not mention the 1976 denial, but 
proceeded to review the claim for service connection for a 
psychiatric disorder under a merits analysis.  However, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for a psychiatric disorder. 

Evidence of record at the time of the June 1976 rating 
decision consists of service medical records.  Service 
medical records document that the veteran was diagnosed in 
September 1972 with immature personality and passive 
aggressive personality.  The record reflects that the veteran 
was scheduled for a VA examination in June 1976 but failed to 
report.  Based on this evidence, the RO denied service 
connection for the psychiatric disorder.

Evidence received since the June 1976 rating decision 
includes statements from the veteran and his family members 
alleging that his current psychiatric disorder started in 
service.  Newly received evidence also includes private 
medical records from 1998 through 2000 which document that 
the veteran currently suffers from anxiety and depression.

The statements from the veteran and his relatives that his 
current psychiatric condition was caused by service are not 
material.  While a layperson may provide probative testimony 
concerning observable physical manifestations of a condition, 
a layperson is not competent to offer opinions relating to 
diagnosis, medical causation, or the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Therefore, 
because the statements go to medical causation and are 
offered by laypersons, they are not material.

Private medical records submitted by the veteran subsequent 
to the June 1976 rating decision reflect treatment for 
anxiety and depression from 1998 to 2000.  The June 1976 
rating decision denied the veteran's claim on the basis of 
lack of evidence because the veteran did not appear for his 
scheduled examination.  The Board construes the underlying 
basis for the denial to be, at least in part, that there was 
no medical evidence of current psychiatric disability.  The 
newly submitted medical records from 1998 to 2000 contain 
evidence that the veteran currently suffers from anxiety and 
depression which appears to have been diagnosed as dysthymia.  
The evidence is new and material in that it contains 
documentation of a current disability (evidence of which was 
lacking in 1976).  

For the reasons set forth above, the Board finds that new and 
material evidence has been received in the form of competent 
medical evidence of a current psychiatric disability.  It was 
the lack of evidence of a current disability which was the 
basis for the June 1976 denial.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).

Merits Analysis

Although the RO did not undertake a new and material evidence 
analysis, there is no prejudice to the veteran in view of the 
Board's finding that the claim has been reopened.  There is 
also no prejudice to the veteran by the Board now proceeding 
with a merits analysis since the RO did review the claim 
under such an analysis and the veteran has had the 
opportunity to present evidence and argument under such a 
merits analysis.  See generally Bernard v. Brown, 4 Vet App. 
384 (1993). 

The evidence demonstrates that the veteran was diagnosed with 
immature personality and passive aggressive personality in 
service in September 1972.  As noted above, personality 
disorders are not diseases or injuries for compensation 
purposes and disability resulting from them may not be 
service connected.  See 38 C.F.R. § 4.127.  The service 
medical records that the veteran complained of 
dissatisfaction with the military in November 1971 and was 
diagnosed with situational reaction and associated 
depression.  The service medical records also reflect that 
the veteran complained of problems with nerves and anxiety in 
August 1972, but that this was diagnosed as immature 
personality disorder.  A detailed September 1972 report of 
evaluation is to the effect that the veteran was found to be 
free of mental defect, disease or derangement.  It was noted 
that he was not suffering from any psychiatric condition 
which would warrant separation from service by reason of 
physical disability.  The reported diagnoses were immature 
personality disorder and passive aggressive personality. The 
veteran noted that he suffered from depression or excessive 
worry in his October 1972 discharge examination, although 
there was a notation by the examiner that the excessive worry 
was related to a preservice kidney problem.  The veteran's 
psychiatric status was clinically evaluated as normal at that 
time. 

There is no pertinent medical evidence of record pertaining 
to the years between 1972 and 1998.  Private medical records 
from 1998 to 2000 document that the veteran currently suffers 
from a dysthymic disorder.  However, there is nothing in the 
medical records to relate these conditions to the veteran's 
service.

In sum, the veteran's in-service complaints regarding his 
psychiatric problems were diagnosed as a type of personality 
disorder which is not compensable under VA regulations.  38 
C.F.R. § 3.303(c).  The record contains no evidence of a 
disability until more than twenty-five years after discharge 
from service and the record contains no competent medical 
evidence relating this current disability to the veteran's 
service.

After weighing the competent evidence of record, the Board 
finds that the preponderance of such evidence is against the 
veteran's service connection claim for a psychiatric 
disability.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence to otherwise warrant a favorable determination as to 
this issue.




ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disorder has been reopened.  To this extent, 
the appeal is granted.

Entitlement to service connection for a psychiatric disorder 
is not warranted.  To this extent, the appeal is denied.



			
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

